Citation Nr: 1705844	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  13-14 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral pes planus with hallux valgus and callus formation at the metatarsal heads.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1972 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board remanded the instant matter in May 2015.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's bilateral pes planus with hallux valgus and callus formation at the metatarsal heads is manifested by no more than severe acquired flatfoot, with pain, discomfort, tenderness, swelling, bilateral decreased longitudinal arch height on weight bearing, hammertoes, hallux valgus, and calluses.

2.  The Veteran's bilateral hallux valgus has not been shown to be so severe as to be equivalent to an amputation of the great toe, nor has there been a resection of the metatarsal heads.

3.   The Veteran's hammertoes do not affect all of his toes on either foot.

CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for bilateral pes planus with hallux valgus and callus formation at the metatarsal heads have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the instant case, VA's duty to notify was satisfied by a January 2011 letter sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Relevant to the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records and post-service private treatment from Lee State Prison records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded a VA examination in October 2015 to determine the nature and severity of his bilateral foot disability.  Neither the Veteran nor his representative has alleged that such is inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected bilateral foot disability as it includes an interview with the Veteran, a review of the record, and an appropriate examination, addressing the relevant rating criteria

In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) recently made a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Further, in Southall-Norman v. McDonald, the Court found that the provisions of 38 C.F.R. 4.59 are applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable or malaligned joints or periarticular regions, regardless of whether the Diagnostic Code under which the disability is evaluated is predicated on range of motion measurements.  No. 15-1357, 2016 WL 7240720 (Vet. App. December 15, 2016).  

However, in the instant case, the Board finds that a remand is not necessary in order to reexamine the Veteran's bilateral foot disability in light of Correia as such disability is not evaluated pursuant to range of motion findings.  Furthermore, the crux of the Court's finding in Southall-Norman to expand § 4.59 was so as to allow a veteran to achieve the minimum compensable rating for a musculoskeletal disability that was not rated based on limitation of motion and, in the instant case, the Veteran's bilateral foot disability has been evaluated as 30 percent disabling for the entire appeal period.  Furthermore, the October 2015 VA examination report includes findings referable to the diagnostic codes under which foot disabilities are rated.  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

In addition, the Board finds that the AOJ has substantially complied with the May 2015 remand directives by obtaining outstanding relevant records, including the Veteran's medical records from Lee State Prison, and affording the Veteran a contemporaneous VA examination addressing the nature and severity of his bilateral foot disability in October 2015.  Therefore, the Board finds that there has been substantial compliance with the Board's remand directives, and no further action in this regard is necessary.  See D'Aries, supra.  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that further staged ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The Veteran filed his increased rating claim in November 2010 and has alleged that his bilateral foot disability is more severe than the currently assigned rating of 30 percent.  For the duration of the appeal, such has been rated pursuant to DC 5276, which governs the evaluation of acquired flatfoot.

Under DC 5276, pes planus is assigned a zero percent rating where there is evidence of mild symptomatology relieved by built-up shoes or arch support.  A 10 percent rating is warranted for moderate symptomatology where there is evidence of weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, whether bilateral or unilateral.  For severe symptomatology, objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities is rated 20 percent for one foot and 30 percent for both feet.  Finally, for pronounced symptomatology shown by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, a rating of 30 percent for one foot or 50 percent for both feet is assigned.

Words such as "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule or in the regulations.  Consequently, the Board must evaluate all of the evidence to ensure that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The pertinent evidence of record includes the Veteran's statements, medical records from Lee State Prison, and the October 2015 VA examination.  After review of the evidence of record, the Board finds that a higher evaluation for the Veteran's bilateral foot disability is not warranted.

For the period on appeal between November 5, 2009, one year prior to the date of receipt of the Veteran's current increased rating claim, and August 2010, there are no lay statements or medical records documenting the severity of the Veteran's bilateral foot disability.  In August 2010, an X-ray revealed bilateral marked hallux valgus deformity of the first metatarsophalangeal joint without significant degenerative change.  Thereafter, in November 2010, the Veteran reported the VA had misdiagnosed the severity of his bilateral foot disability and that he should have received a higher rating during previous evaluations.  The Veteran next submitted a statement in November 2011 in which he reported his disability caused him pain and discomfort, and continued to deteriorate as he aged.  In his May 2013 substantive appeal, the Veteran reported he had no arches in his feet and experienced pain, tenderness, swelling, and calluses due to his disability.  He further claimed that the VA made decisions to discontinue providing him with orthopedic shoes and to forego surgery on his feet as it would not improve his disability, and that these VA actions showed his condition should receive a higher rating.  Additionally, treatment records from Lee State Prison dated from March to May 2013 were associated with the record in July 2015.  While these records reflect that the Veteran had hallux valgus and hammertoes, they do not contain any additional details relevant to the claim on appeal.

Thereafter, in October 2015, the Veteran was afforded a VA examination to assess the nature and severity of his bilateral foot disability.  The examiner diagnosed the flat feet (pes planus), hammer toes, and mild bilateral hallux valgus.  

Upon examination of his feet, the Veteran had pain on use of the feet bilaterally; however, such was not accentuated on use or manipulation of the feet.  Further, the examiner noted that he was able to palpate plantar and metatarsal areas along with callouses without pain bilaterally.  There was also no indication of swelling on use.  Characteristic callouses were noted bilaterally.  It was noted that the Veteran tried arch supports and built-up shoes, but did not receive relief on either side.  There was no extreme tenderness of plantar surfaces on either foot.  However, he had bilateral decreased longitudinal arch height on weight-bearing bilaterally.  There was no objective evidence of marked deformity or pronation of one or both feet.  Additionally, the Veteran's weight-bearing line did not fall over or medial to the great toe, and he did not have "inward" bowing of the Achilles tendon, or marked inward displacement and severe spasm of the Achilles tendon on manipulation of either foot.  There was no history of surgery on his feet, documented degenerative or traumatic arthritis, or functional impairment extreme enough such that the Veteran would be equally well served by amputation with prosthesis

With regard to the Veteran's hammertoes, it was noted that the second toe on both feet was affected.  The examiner indicated that the second toes overlap the great toes, and the left second hammertoe was more pronounced than the right.  It was further observed that the Veteran had bilateral hallux valgus that resulted in mild or moderate symptoms.  He had not had surgery for hallux valgus. 

The examiner further found that the Veteran did not present with Morton's neuroma and metatarsalgia, hallux rigidus, or any additional foot injuries or conditions not previously described.  Additionally, he determined that there was no functional loss for the left and/or right lower extremity attributable to the Veteran's bilateral foot disability.  There was no pain, weakness, fatigability, or incoordination that significantly limits the functional ability, or any other functional loss during flare-ups or when the foot is used repeatedly over time.  The examiner noted that the Veteran did not use any assistive devices.  He also found that the Veteran's bilateral foot disability did not impact his ability to perform any type of occupational task, and ultimately concluded that the Veteran's subjective complaint of foot pain did not interfere with his ability to ambulate, use public transportation, and perform activities of daily living. 

Based on the foregoing, the Board finds that a rating in excess of 30 percent for the Veteran's bilateral foot disability is not warranted.  In this regard, for the entire appeal period, his bilateral pes planus with hallux valgus and callus formation at the metatarsal heads is manifested by no more than severe acquired flatfoot, with pain, discomfort, tenderness, swelling, bilateral decreased longitudinal arch height on weight bearing, hammertoes, hallux valgus, and calluses.   

In this regard, the evidence fails to show that the Veteran's bilateral foot disability results in pronounced acquired flatfoot.  In this regard, at the October 2015 VA examination, while it was noted that arch supports and built-up shoes did not relieve the Veteran's symptoms, physical evaluation of the Veteran's bilateral feet failed to reveal any of the symptomatology, to include marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, associated with pronounced acquired flatfoot.  

In this regard, while the Veteran is competent to report his symptomatology, to include pain, discomfort, tenderness, and swelling, he is not competent, as a lay person, to diagnose marked pronation, marked inward displacement, or severe spasm of the Achilles tendon on manipulation.  Moreover, while the Board has considered such complaints, the October 2015 VA examiner found that his bilateral foot disability does not result in functional loss for the left and/or right lower extremity.  Furthermore, there was no pain, weakness, fatigability, or incoordination that significantly limits the functional ability, or any other functional loss during flare-ups or when the foot is used repeatedly over time.  The examiner also found that the Veteran's bilateral foot disability did not impact his ability to perform any type of occupational task, and ultimately concluded that the Veteran's subjective complaint of foot pain did not interfere with his ability to ambulate, use public transportation, and perform activities of daily living.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra; Mitchell, supra; Burton, supra.

Furthermore, the Veteran's assertion that the VA denied him orthopedic shoes and surgery due to the severity of his disability is not supported by the record.  In regard to these assertions, the AOJ denied a clothing allowance for the Veteran in March 1991 based on his orthopedic shoes not wearing out his other clothing rather than the severity of his disability.  In addition, while VA treatment records associated with the record in February 1983 refer to a surgical consultation, the file does not contain documentation that VA advised the Veteran not to have surgery due to the severity of his disability.

Ultimately, after fully considering the Veteran's statements regarding his disability, the Board finds that the medical records documenting the condition are of higher probative value than his lay assertions.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  In short, the Board finds that the Veteran's bilateral foot disability has not manifested symptomatology indicative of a rating higher than 30 percent at any time during the period on appeal.

The Board has considered the application of other diagnostic codes, particularly DC 5284 for "other" foot injuries.  However, in Copeland v. McDonald, 27 Vet. App. 333, 338 (2015), the Court held that when a condition is specifically listed in the rating schedule, it may not be rated by analogy.  See also Suttmann v. Brown, 5 Vet. App. 127, 134 (1993) (providing that "[a]n analogous rating . . . may be assigned only where the service-connected condition is 'unlisted.'").  In Copeland, the Court explicitly rejected the appellant's argument that to rate his disability under Diagnostic Code 5284 for "foot injuries, other," would not be rating by analogy.  Rather, the Court held that to do so would ignore the plain meaning of the term "other," and would make the remaining foot-related diagnostic codes redundant.  Given that the Veteran's bilateral foot disability, acquired flatfoot, is specifically listed in the rating schedule under DC 5276, the Board finds that this is the appropriate diagnostic code to apply and, based on the foregoing discussion, a rating in excess of 30 percent is not warranted under such criteria.  However, the Veteran has also been diagnosed with hallux valgus and hammertoes, and such conditions are capable of being separately rated.  

Pursuant to DC 5280, hallux valgus is rated at 10 percent for either severe symptomatology when equivalent to amputation of the great toe or operated on with resection of the metatarsal head.  The August 2010 medical report contains a diagnosis of marked hallux valgus but does not state if it is equivalent to amputation of the great toe.  The October 2015 VA examiner rated the Veteran's hallux valgus as "mild" and reported that the Veteran has not had foot surgery.  Consequently, the Board finds that the Veteran's bilateral hallux valgus has not been shown to be so severe as to be equivalent to an amputation of the great toe, nor has there been a resection of the metatarsal heads.  Based on such, the Board finds that a separate compensable rating for hallux valgus is not warranted.

Hammertoe is rated according to DC 5282 with single toes rated at 0 percent and all toes, unilateral without claw foot, at 10 percent.  The August 2010 medical testing was conducted in regard to bilateral hammer toe but the corresponding report does not expressly evaluate this condition.  The October 2015 VA examiner found the Veteran had hammer toe of the second toe of each foot.  Consequently, the Board finds that the Veteran's hammertoes do not affect all of his toes on either foot.  Based on such, the Board finds that a separate compensable rating for hammer toe is not warranted.

The Board has also considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected bilateral foot disability.  However, the Board finds that his symptomatology has been stable during the entire rating period reviewed by the Board.  Therefore, assigning staged ratings for the disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
38 C.F.R. § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral foot disability with the established criteria found in the rating schedule, and finds that the Veteran's pain, discomfort, tenderness, swelling, bilateral decreased longitudinal arch height on weight bearing, hammertoes, hallux valgus, and calluses are contemplated by the rating criteria for acquired flatfoot.  In this regard, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, supra, at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, supra, at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id. citing Thun, supra; Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the present case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected bilateral foot disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In the instant case, while there has not been an express claim raised for TDIU, the Board notes that, the Veteran reported in November 2011 that he "cannot maintain steady employment because of" his service-connected disability and stated in his May 2013 substantive appeal that his inability to wear regular shoes prevents him from finding employment.  However, the October 2015 VA examiner found that the Veteran's bilateral foot disability did not impact his ability to perform any type of occupational task, and ultimately concluded that the Veteran's subjective complaint of foot pain did not interfere with his ability to ambulate, use public transportation, and perform activities of daily living.  Furthermore, the Veteran stated in his substantive appeal that he had been incarcerated since 2009.  The Board finds that, because the Veteran was in prison for a substantial period of time prior to making both statements, he was not competent to assess what affect his disability would have on his ability to find employment in November 2011 or May 2013.  38 C.F.R. § 3.159(a)(2).  Thus, the Board finds that a claim for TDIU has not been expressly raised by the Veteran or reasonably raised by the record and, therefore, need not be addressed further herein.

In sum, Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 30 percent for bilateral pes planus with hallux valgus and callus.  Nor are a separate ratings for hallux valgus or hammertoes warranted at this time.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against other higher or separate ratings, that doctrine is not applicable. See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.


ORDER

A rating in excess of 30 percent for bilateral pes planus with hallux valgus and callus formation at the metatarsal heads is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


